NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HANG LIU,                                       No.    15-73414

                Petitioner,                     Agency No. A088-717-145

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Hang Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We grant the petition for review and remand.

      The BIA found no clear error in three factual findings the IJ relied on in

support of an adverse credibility determination. Substantial evidence does not

support two of these findings. Substantial evidence does not support the agency’s

determination that during two separate interviews with border officials Liu omitted

information about his 2008 arrest, where the record indicates the agency was

referring to one interview that was documented on two separate forms. See Ren v.

Holder, 648 F.3d 1079, 1086 (9th Cir. 2011) (purported inconsistency did not

support adverse credibility determination because the IJ’s characterization of the

petitioner’s testimony was inaccurate). Substantial evidence also does not support

the agency’s determination that Liu’s testimony is inconsistent with his medical

record as to the name of the hospital where he was treated, where the medical

record does not appear to name the hospital. See id. Substantial evidence does

support the single remaining finding that Liu’s statement to a border patrol official

in December 2008 was inconsistent with his testimony before the IJ as to the

reason he was arrested in 2004. Shrestha, 590 F.3d at 1040 (inconsistency is a

factor that can be considered in assessing credibility under the totality of


                                           2                                   15-73414
circumstances).

         Because we cannot be confident that the BIA would have upheld the adverse

credibility determination based on this inconsistency alone, we grant the petition

and remand for the BIA to reconsider Liu’s credibility and for any necessary

further proceedings consistent with this decision. See Kumar v. Garland, 18 F.4th

1148, 1156 (9th Cir. 2021) (remand appropriate for BIA to determine whether

remaining factors support determination); see also Alam v. Garland, 11 F.4th 1133,

1137 (9th Cir. 2021) (en banc) (single-factor rule for adverse credibility

determinations overruled).

         We do not consider the information from country conditions reports that Liu

references in his opening brief that is not a part of the administrative record

considered by the BIA. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc).

         Liu’s removal is stayed pending a decision by the BIA.

         The parties must bear their own costs on appeal.

         PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                      15-73414